Case 1:19-cv-22159-UU Document 1 Entered on FLSD Docket 05/28/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 ROSA MIRABAL,

                   Plaintiff,                        Civil Action No. _________________

          v.

 ROCKWELL COLLINS, INC., a Foreign
 Profit Corporation.
                    Defendant.


                          DEFENDANT’S NOTICE OF REMOVAL

          Defendant ROCKWELL COLLINS, INC., by its attorneys and pursuant to 28 U.S.C. §§

 1332, 1441, and 1446, files this Notice of Removal of Case No. 2019-013130-CA-01, which is

 pending in the Circuit Court of the 11th Judicial Circuit in and for Miami Dade County, Florida.

 In support of its Notice of Removal, Defendant states as follows:

                                        BACKGROUND

          1.    On May 1, 2019, Plaintiff filed her Complaint in the Circuit Court of the 11th

 Judicial Circuit in and for Miami Dade County, Florida, titled Rosa Mirabal v. Rockwell Collins,

 Inc., a Foreign Profit Corporation, Case No. 2019-013130-CA-01. During her employment with

 Defendant, Plaintiff alleges that she was subjected to sex/gender discrimination and harassment.

 Thereafter, Plaintiff alleges she reported the discrimination and harassment and Defendant

 terminated her employment in retaliation for exercising her rights under the Florida Civil Rights

 Act, § 760.01 et seq. (“FCRA”). (Compl. ¶¶ 1, 40-41, 45-48.)

          2.    On May 8, 2019, Plaintiff served a copy of the Complaint and attached Summons

 on Defendant’s registered agent of service, CT Corporation System, via personal service. Copies

 of the Summons, Plaintiff’s Complaint, and all other process, pleadings, and orders served on

 Defendant are attached as Exhibit A.


 56630233v.1
Case 1:19-cv-22159-UU Document 1 Entered on FLSD Docket 05/28/2019 Page 2 of 6



          3.    This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as it is being

 filed within thirty (30) days after Defendant’s receipt of a copy of the initial pleading setting

 forth the claim for relief upon which this action is based.

                                  DIVERSITY JURISDICTION

          4.    This action is removable under 28 U.S.C. § 1441(a) because it is a civil action

 over which this Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a) as it is between

 citizens of different states and the amount in controversy exceeds $75,000. (Comp. “Prayer for

 Relief” following ¶¶ 42, 50.)

          5.    Plaintiff is a citizen of the State of Florida. (Comp. ¶ 3.)

          6.    As noted in the Complaint, Defendant is a “Foreign Profit Corporation.” (See

 Compl. Case Caption.) Defendant is a Delaware corporation with its corporate headquarters and

 principal place of business in Cedar Rapids, Iowa. As the US Supreme Court has held, a

 company’s “‘principal place of business’ is best read as referring to the place where a

 corporation’s officers direct, control, and coordinate the corporation’s activities. It is the place

 that Courts of Appeals have called the corporation’s ‘nerve center.’ And in practice it should

 normally be the place where the corporation maintains its headquarters - provided that the

 headquarters is the actual center of direction, control, and coordination, i.e., the ‘nerve center,’

 and not simply an office where the corporation holds its board meetings (for example, attended

 by directors and officers who have traveled there for the occasion).” Hertz Corp. v. Friend, 559

 U. S. 77, 92-93 (2010). Thus, Defendant is a citizen of Delaware and Iowa for the purpose of

 evaluating diversity jurisdiction. (See Exhibit B, Declaration of Sylda Roldan.)

          7.    Plaintiff alleges that she began working for Defendant on or about September 2,

 2011. (Compl. ¶ 10.) In 2018, Plaintiff claims a coworker started harassing her. (Compl. ¶¶ 13-



                                                   2
 56630233v.1
Case 1:19-cv-22159-UU Document 1 Entered on FLSD Docket 05/28/2019 Page 3 of 6



 19.) After allegedly raising these concerns to Defendant’s Human Resources’ Department,

 Plaintiff alleges she was wrongfully disciplined and, ultimately, her employment was terminated

 on November 15, 2018. (Compl. ¶¶ 20-29.)

          8.    As part of her damages, Plaintiff seeks lost wages and benefits, including front

 pay and back pay. (Comp. “Prayer for Relief” following ¶¶ 42, 50.) At the time of her

 employment was terminated, Plaintiff’s hourly rate of pay was $15.852. (Ex. B, ¶ 4.) Assuming

 a forty-hour work week with alleged lost wages of approximately $634.00 per week, Plaintiff’s

 alleged lost wages from November 15, 2018 to date (31 weeks) would be approximately

 $19,656.00. Plaintiff’s alleged lost wages would continue to accrue until trial.

          9.    If Plaintiff’s lost wages are calculated through trial, which would likely not take

 place for at least another year, then, measured from the alleged start date of his employment,

 Plaintiff’s lost wages would be approximately an additional $32,968.00. See Kok v. Kadant

 Black Clawson, Inc., 274 F. App'x 856, 857 (11th Cir. 2008) (calculating back pay from

 termination to trial); Moreland v. Suntrust Bank, 981 F. Supp. 2d 1210, 1213 (M.D. Fla. 2013)

 (same); Fusco v. Victoria's Secret Stores, LLC, 806 F. Supp. 2d 1240, 1244 (M.D. Fla. 2011

 (stating that “back pay for purposes of the amount in controversy requirement should be

 calculated to the date of trial”); Cashman v. Host Int’l, Inc., No. 8:10-cv-1197, 2010 WL

 4659399, at *1 (M.D .Fla. Nov. 9, 2010) (same).

          10.   In addition to her alleged lost wages, Plaintiff also seeks: (1) lost benefits; (2)

 compensatory damages for emotional distress, embarrassment and humiliation; (3) punitive

 damages; and (4) attorneys’ fees. (Compl. Prayer for Relief following ¶¶ 42, 50.)

          11.   Under the FCRA, plaintiffs can also recover compensatory damages for mental

 anguish, loss of dignity, and any other intangible injuries. Fla. Stat. Ann. § 706.11(5). In other



                                                  3
 56630233v.1
Case 1:19-cv-22159-UU Document 1 Entered on FLSD Docket 05/28/2019 Page 4 of 6



 cases asserted under the FCRA and similar federal discrimination laws, courts have awarded

 compensatory damages well in excess of $75,000. See, e.g., Muñoz v. Oceanside Resorts, Inc.,

 223 F.3d 1340, 1349 (11th Cir. 2000) (affirming jury award of $150,000 for compensatory

 damages in age discrimination case under FCRA); Hill v. Xerox Corp., 998 F. Supp. 1378, 1384

 (N.D. Fla. 1998) (upholding jury’s award of $457,000 for emotional distress damages under

 ADEA). Such cases provide further evidence of an amount in controversy in excess of the

 federal jurisdictional threshold. See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754-55

 (11th Cir. 2010) (“defendants may submit a wide range of evidence . . . to satisfy the

 jurisdictional requirements of removal,” including prior cases that allow “reasonable deductions,

 reasonable inferences, or other reasonable extrapolations”).

          12.   In addition, Plaintiff seeks punitive damages, which must be considered in

 determining the amount in controversy.         See Brown, 2005 WL 1126670, at *5 (“When

 determining the jurisdictional amount in controversy in diversity cases, punitive damages must

 be considered, unless it is apparent to a legal certainty that such cannot be recovered.”) (citation,

 internal quotations, and ellipses omitted). Under the FCRA, a prevailing plaintiff may be

 entitled to punitive damages “not to exceed $100,000.” Fla. Stat. Ann. § 706.11(5).

          13.   A prevailing plaintiff is also authorized to recover attorneys’ fees under the

 FCRA, and “a reasonable amount of those fees is included in the amount in controversy.” See

 Brown, 2005 WL 1126670, at *4 (citation and internal quotations omitted).

          14.   Although Defendant denies that Plaintiff is entitled to any relief whatsoever, it

 does not appear to a legal certainty that Plaintiff cannot recover in excess of $75,000.00 on her

 cause of action. Thus, Plaintiff’s allegations satisfy the $75,000 jurisdictional amount in

 controversy threshold.



                                                  4
 56630233v.1
Case 1:19-cv-22159-UU Document 1 Entered on FLSD Docket 05/28/2019 Page 5 of 6



          15.   Because this action is between citizens of different states and the amount in

 controversy exceeds the sum or value of $75,000, exclusive of interest and costs, this Court has

 original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a). Accordingly, this action is

 removable to this Court pursuant to 28 U.S.C. § 1441(a).

          16.   This action is pending in the Circuit Court of the 11th Judicial Circuit in and for

 Miami Dade County, Florida; therefore, venue for purposes of removal is proper in this Court

 pursuant to 28 U.S.C. § 1441(a).

          17.   Prompt written notice of this Notice of Removal is being sent to Plaintiff, through

 her counsel, and to the Clerk of Court for the Circuit Court of the 11th Judicial Circuit in and for

 Miami Dade County, Florida,, as required by 28 U.S.C. § 1446(d). A copy of that notice is

 attached as Exhibit C.

                                          Respectfully submitted,

                                          ROCKWELL COLLINS, INC.

                                          By: s/ Alex S. Drummond
                                              Alex S. Drummond
                                              Florida Bar No. 231116
                                              adrummond@seyfarth.com
                                              Misty R. Martin (pro hac vice forthcoming)
                                              Illinois Bar No. 6284999
                                              E-mail: mrmartin@seyfarth.com
                                              SEYFARTH SHAW LLP
                                              1075 Peachtree Street, N.E.
                                              Suite 2500
                                              Atlanta, Georgia 30309-3958
                                              Telephone: (404) 885-1500
                                              Facsimile: (404) 892-7056

 Date: May 28, 2019                            Attorneys for Defendant
                                               Rockwell Collins, Inc.




                                                  5
 56630233v.1
Case 1:19-cv-22159-UU Document 1 Entered on FLSD Docket 05/28/2019 Page 6 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 ROSA MIRABAL,

                    Plaintiff,                        Case No. _________________

          v.

 ROCKWELL COLLINS, INC., a Foreign
 Profit Corporation
                    Defendant.



                                  CERTIFICATE OF SERVICE

          I certify that on May 28, 2019, I electronically filed DEFENDANT’S NOTICE OF

 REMOVAL with the Clerk of Court using the CM/ECF system, and I served a copy of the same

 by first class mail addressed to the following attorneys of record:

                        Jason S. Remer
                        Miriam Brooks
                        Manuel A. Antommattei
                        Remer & Georges-Pierre, PLLC
                        44 West Flagler Street, Suite 2200
                        Miami, FL 33130
                        Telephone: (305) 416-5000
                        Facsimile: (305) 416-5005
                        jremer@rgpattorneys.com
                        mbrooks@rgpattorneys.com
                        maa@rgpattorneys.com


                                                              s/ Alex S. Drummond
                                                              Alex S. Drummond
                                                              Counsel for Defendant
                                                              Rockwell Collins, Inc.




 56630233v.1
